Citation Nr: 0116196	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
from unauthorized medical treatment rendered at the St. 
John's Mercy Medical Center from February 15, 2000 to 
February 18, 2000.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had unverified active service from August 1958 
to September 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 determination by the Agency of 
Original Jurisdiction (AOJ), the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in St. Louis, Missouri, 
that the veteran is not entitled to receive VA payment or 
reimbursement of medical expenses incurred during a February 
2000 hospitalization at the St. John's Mercy Medical Center.


FINDINGS OF FACT

1.  The veteran incurred medical expenses in February 2000 in 
connection with treatment received at the St. John's Mercy 
Medical Center for non-service connected cardiac disease.  

2.  Payment or reimbursement of the cost of the medical care 
provided in February 2000 at this private facility was not 
authorized by the VA in advance of the receipt of such 
treatment.  

3.  The treatment received at the St. John's Mercy Medical 
Center was not for a service-connected disability or for a 
condition which was adjunct to a service-connected 
disability.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment at the 
St. John's Mercy Medical Center in February 2000, have not 
been met, and the appellant has not submitted a claim upon 
which relief may be granted under the law.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (2000); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Summary

An April 2000 statement from a member of the medical staff of 
the veteran's treating physician, indicated that on February 
15, 2000, the veteran presented at the doctor's office 
complaining of chest pain and other symptoms.  An EKG done at 
the time showed an acute myocardial infarction (MI), i.e., a 
"heart attack".  Arrangements were then made to transport 
him to the St. John's emergency room.  

A May 2000 statement from the local EMS (emergency medical 
service) Battalion Chief, indicated that the veteran was 
transported by their service on February 15, 2000 from his 
doctor's office to St. John's emergency room.  The veteran 
was assessed and determined to be suffering from a condition 
that need to be resolved or stabilized quickly; thus, he was 
transported to the closest appropriate facility.  

Medical records from St. John's Mercy Medical Center, dated 
February 15 to February 18, 2000 indicated that the veteran 
was initially seen in the emergency room.  He was taken to 
the cardiac catheterization laboratory as an emergency.  
Cardiac catheterization showed severe disease or the right 
coronary artery with thrombus and blockage.  The veteran then 
underwent emergency angioplasty and stent deployment to that 
vessel.  The veteran did well following that procedure and 
was discharged on February 18, 2000.  

An April 2000 statement from the hospital physician who 
treated the veteran when he presented at St. John's emergency 
room on February 15, 2000, indicated that "[t]o have 
transferred him to another facility under these conditions 
would have been malpractice."

Thereafter, the veteran submitted a claim for payment or 
reimbursement of the costs of this private medical treatment 
at St. John's Mercy Medical Center.  The claim was denied in 
November 2000, and the veteran appealed.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2000).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also VA O.G.C. Prec. Op. 1-95 at 9 (Mar. 31, 
1995) ["Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care."].  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application is made to 
the VA within 72 hours after the hour of admission.  38 
C.F.R. § 17.54 (2000).  

If prior authorization is not obtained, entitlement to 
reimbursement for the costs of treatment at a non-VA facility 
may be established under 38 U.S.C. § 1728, which provides in 
part that VA "may, under such regulations as the Secretary 
shall prescribe, reimburse . . . for the reasonable value of 
such care or services . . . for which such veterans have made 
payment." 38 U.S.C. § 1728(a).  In any case where 
reimbursement would be in order under section 1728(a), the VA 
may, in lieu of reimbursing such veteran, make payment of the 
reasonable value of care or services directly to the hospital 
or other health facility furnishing the care or services.  38 
U.S.C.A. § 1728(b).  

Payment or reimbursement for unauthorized non-VA medical care 
under 38 U.S.C.A. § 1728(a) and its implementing regulation, 
38 C.F.R. § 17.120 (2000) (formerly 38 C.F.R. § 17.80), is 
available only where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service- connected disability, or (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, and (3) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120 (2000).  

The Court has observed that given the use by Congress of the 
conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, Id.  

The veteran does not contend, and the facts do not show, that 
the veteran received prior authorization from the VA for his 
transportation to the St. John's mercy Medical Center or for 
the treatment he received there.  There is nothing in the 
folder to indicate that any communication was received by or 
on behalf of the veteran, in particular within 72 hours after 
the veteran's admission, evidencing a request for 
authorization.  See Similes v. Brown, 5 Vet. App. 555 (1994).  
In this regard, the Court has observed that emergency medical 
care received from non-VA facilities requires authorization 
pursuant to 38 C.F.R. § 17.54.  See Smith (Thomas) v. 
Derwinski, 2 Vet. App. 378 (1992).  In the instance of either 
prior authorization or authorization obtained within 72 hours 
after admission pursuant to 38 C.F.R. § 17.54, payment is not 
warranted for expenses incurred by the veteran under the 
authority found in 38 U.S.C.A. § 1703.

Lacking such authorization, the veteran remains potentially 
eligible for payment or reimbursement under 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120.  The circumstances reported by 
the treating medical professionals which led to the decision 
to take the veteran to St. John's Mercy Medical Center rather 
than to the nearest VA hospital describe an obvious medical 
emergency.  A heart attack must be considered an emergency by 
any definition, and the Board accepts the veteran's implicit 
allegation that the VA or other Federal facilities were 
unavailable since time was of the essence.  

However, while the second and third requirements are clearly 
satisfied, the disorder requiring treatment was a nonservice-
connected disability.  There is no indication in the file 
that the veteran had ever filed a claim for service 
connection for cardiovascular disease.  Nor is there evidence 
suggesting that the nonservice-connected cardiac disease was 
aggravating any service-connected disability.  

The fact that the cardiovascular disability for which the 
veteran received treatment during the February 2000 
hospitalization was not service-connected is fatal to his 
claim, notwithstanding that the other requirements for 
entitlement are met.  As noted, "all three of the statutory 
requirements must be met before reimbursement can be 
authorized.  See Malone, Id.; Cotton v. Brown 7 Vet. App. 
325, 327 (1995).  Because it is the law, not the facts, which 
is dispositive of the issue, the veteran has failed to state 
a claim upon which relief may be granted; thus, as a matter 
of law the claim must be denied.  See Sabonis v. Brown 6 Vet. 
App. 426 (1994).  

The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
must fail.  

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought. 


ORDER





		
	
	Member, Board of Veterans' Appeals



 


